Per Curiam.

R. C. 2151.23(A)(3) states that the Juvenile Court has exclusive original jurisdiction “to hear and determine any application for a writ of habeas corpus involving the custody of a child.”
This is not a dispute between parents over the custody of their child. In this case, in order for the Juvenile Court to deprive Mrs. White of the custody of Mark, it is necessary that she be found to be an unfit parent and that such finding result from a hearing at which the parties are accorded due process. The record does not show that the Juvenile Court made any finding that Mrs. White was an unfit parent.
Accordingly, the judgment of the Court of Appeals is reversed, and the cause is remanded to the Juvenile Court for further proceedings not inconsistent with this opinion.

Judgment reversed.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Bbown and P. Brown, JJ., concur.